         CASE 0:21-cv-01405-ECT-ECW Doc. 7 Filed 07/26/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  Okwuchukwu Emmanuel Jidoefor,                    Case No. 21-CV-1405 (ECT/ECW)

                       Plaintiff,

  v.                                                             ORDER

  United States of America, et al.,

                       Defendants.



       This matter is before the Court on the motion of plaintiff Okwuchukwu Emmanuel

Jidoefor for leave to amend his complaint. See Dkt. No. 5. The complaint in this matter

has not been served on the defendants, and therefore Jidoefor is entitled to amend his

complaint once without leave of the Court required. See Fed. R. Civ. P. 15(a)(1).

Nevertheless, to make clear that Jidoefor may file an amended complaint, his request will

be granted. Jidoefor must file his amended complaint by no later than August 20, 2021,

failing which his original complaint, which remains the operative pleading in this matter,

will be reviewed pursuant to 28 U.S.C. § 1915A. Jidoefor is warned that any amended

complaint bringing claims against a governmental entity or employee will similarly be

reviewed pursuant to § 1915A.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:



                                             1
         CASE 0:21-cv-01405-ECT-ECW Doc. 7 Filed 07/26/21 Page 2 of 2




    1.       The motion of plaintiff Okwuchukwu Emmanuel Jidoefor for leave to

             amend the complaint [Dkt. No. 5] is GRANTED.

    2.       Jidoefor must file any amended complaint by no later than August 20,

             2021, failing which his original complaint will be reviewed pursuant to 28

             U.S.C. § 1915A.

Dated: July 26, 2021                           Elizabeth Cowan Wright
                                               ELIZABETH COWAN WRIGHT
                                               United States Magistrate Judge




                                           2
